Title: To Benjamin Franklin from Thomas Mumford, 12 March 1781
From: Mumford, Thomas
To: Franklin, Benjamin


SirGroton 12 March 1781
My nephew Mr. Gurdon S. Mumford writes me you have been kind enough (at the Request of my worthy friend Silas Deane Esqr.) to admit him into your office for the present, my Brother Mr. David Mumford, (father of my nephew master Gurdon) writes you per this Conveyance to thank you for this particular act of kindness to his son, in which I Joyn him— business in the mercantile branch is so fluctuating in this Country as Renders it difficult to obtain such places for Youth as to give them proper education & insight into business; mr. Deane Can give you my Character & Zeal in Support of American Independance, which I have no doubt will be soon universally acknowledged even by Great Brittain. I have the Honor to be with perfect esteem & Regard your Honors most Obedt. & Very Obliged Huml servt.
Thos. Mumford
Honl. Benjamin Franklin Esqr.
 
Addressed: The Honorl. Benjamin Franklin Esqr. / at Passa / near Paris
